 


109 HR 3613 IH: Apprenticeship Enhancement Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3613 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Wicker (for himself, Mr. McKeon, Mr. Norwood, Mrs. Drake, Mr. Gary G. Miller of California, Mr. Bonner, Mr. Tiahrt, Mr. Burgess, Mr. Barrett of South Carolina, Mr. Keller, Mr. Boustany, Mr. Kingston, Mr. Sullivan, Mr. Burton of Indiana, Mr. Davis of Kentucky, Mr. Hastings of Florida, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Apprenticeship Act to provide that applications relating to apprenticeship programs are processed in a fair and timely manner, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Apprenticeship Enhancement Act. 
2.PurposeThe purpose of this Act is to promote accountability and fairness in the approval of apprenticeship programs and registration of apprentices and to provide for the certification and registration of all apprenticeship programs in a timely and efficient manner. 
3.Accountability in the approval and registration of apprenticeship programsThe National Apprenticeship Act (29 U.S.C. 50 et seq.) is amended by adding at the end the following new section: 
 
5.Administrative procedures and judicial review 
(a)Procedures requiredThe Secretary of Labor shall ensure the following: 
(1)That for each apprenticeship application submitted to an entity responsible for rendering decisions with respect to that application (such as a State Apprenticeship Council or Bureau of Apprenticeship and Training)— 
(A)that entity shall render a decision on that application before the expiration of the period of 90 calendar days beginning on the date on which that application was submitted; or 
(B)if that entity cannot comply with subparagraph (A), that entity shall provide written notice to the applicant of the status of the application, and render a decision on that application before the expiration of the period of 120 calendar days beginning on the date on which that application was submitted; or 
(C)if that entity cannot comply with subparagraph (B), the application shall be deemed a petition for review filed under paragraph (4) by the applicant on the date after the expiration of the period referred to in subparagraph (B). 
(2)That each decision described in paragraph (1) shall be rendered without sole regard to whether persons not directly participating in or sponsoring the application object to the application. 
(3)That each decision described in paragraph (1) shall be promptly provided to all concerned parties in a writing that sets forth clearly the factual and legal basis for the decision. 
(4)That any applicant aggrieved by a decision rendered under paragraph (1) shall be entitled to file a petition for review from that decision before the Secretary or the Secretary’s designee within the Department of Labor, which shall be independent of the entity rendering that decision. 
(5)That in the event of any factual dispute on a petition for review, the applicant may request an adjudicatory hearing, which shall be conducted on the record pursuant to sections 554, 556, and 557 of title 5, United States Code. 
(6)That the Secretary (or designee, if applicable) shall, before the expiration of the period of 30 days beginning on the date that the applicant filed the petition for review (or, if the applicant requested an adjudicatory hearing, the date of the end of that hearing), make a final determination and deliver a copy of that determination to all concerned parties. Such final determination shall be binding on the entity responsible for rendering the decision under paragraph (1). 
(7)That if the Secretary (or designee, if applicable) fails to make such final determination before the expiration of such period, such final determination shall be deemed to be to approve the application. 
(b)Judicial reviewA final determination under subsection (a)(6) shall be binding on the applicant unless the affected applicant files a petition for judicial review of that final determination. Judicial review of that determination shall be on the record on which the final determination is based. 
(c)Apprenticeship applicationFor purposes of this section, the term apprenticeship application includes any application for approval, certification, or registration of an apprentice or apprenticeship program.. 
4.ApplicabilityThe amendment made by section 3 of this Act shall apply to all applications filed after the date of the enactment of this Act. 
 
